         Case 1:16-cr-10343-ADB Document 859 Filed 06/06/19 Page 1 of 18



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS



UNITED STATES OF AMERICA

        v.

MICHAEL L. BABICH
                                                                      Cr. No. 16-10343-ADB
ALEC BURLAKOFF,
MICHAEL J. GURRY,
RICHARD M. SIMON,
SUNRISE LEE
JOSEPH A. ROWAN, and JOHN N.
KAPOOR,

        Defendants.

                                    DEFENDANT MICHAEL GURRY’S
                                      MOTION FOR A NEW TRIAL

        Defendant Michael Gurry submits this Motion for a New Trial pursuant to Federal Rule

of Criminal Procedure 33 to address both the weight of the evidence and the prejudicial impact to

Mr. Gurry specifically of the Government’s improper rebuttal closing, among other trial errors. 1

It is fundamental to the Constitution’s guarantee of a fair trial that, “while [the Government] may

strike hard blows, [it] is not at liberty to strike foul ones.” Berger v. United States, 295 U.S. 78,

88 (1935). The Government struck a foul blow against Mr. Gurry when it asserted that he “bears

the responsibility” for fraud in the IRC “as a corporate officer,” which he was not. See 4/5/19

Tr. 174:12-14. This was not the Government’s only prejudicial misstep. The Government also

repeatedly appealed to jurors’ sympathy by invoking the dangers of opioids, although the Court

instructed the jury from the outset that this case was not about the opioid epidemic. The Court

cannot be confident that Mr. Gurry, who was convicted primarily on the basis of one

1
 Mr. Gurry also joins Defendants’ Renewed Joint Motion for Judgment of Acquittal and Joint Motion for a New
Trial (“Defendants’ Joint Motion”), and expressly incorporates and adopts the arguments made in support of
Defendants’ Joint Motion.
        Case 1:16-cr-10343-ADB Document 859 Filed 06/06/19 Page 2 of 18



cooperator’s testimony, had a fair trial, or that the weight of the evidence supported the verdict

against him. The only adequate remedy is to grant Mr. Gurry a new trial.

                                         BACKGROUND

       Mike Gurry is the former Vice President of Market Access at Insys Therapeutics

(“Insys”). He was charged, along with other executives and sales personnel, with a racketeering

conspiracy in violation of 18 U.S.C. § 1962(d).

       Defendants requested an Executive or Managerial Role instruction, informing the jury:

       Even if a defendant holds an executive or managerial position at Insys, that is not
       a basis to convict the defendant of the RICO conspiracy charged in the
       indictment. A healthcare company executive’s or manager’s failure to correct or
       prevent misconduct at the company does not constitute a violation of the RICO
       statute. In other words, even if you think that a defendant should have known
       about certain conduct, should have done more to correct or prevent such conduct,
       or should be responsible for the conduct of company employees, you cannot
       convict the defendant on that basis. Such considerations have no place in this
       case.

See Docket No. 581, Defs.’ Proposed Instruction No. 14. At the final charge conference, the

Court rejected the proposed role instruction because Defendants “don’t need this . . . It’s just the

anti-Park instruction, and [the Government is] not charging anything where [Defendants] are

going to be convicted on that theory.” See 4/3/19 Tr. 98:18-21. Fearing that the Government

would try to pin the blame on Defendants by virtue of their roles in the company, defense

counsel responded that the proposed instruction:

       [R]eally relates to how the government argues the case, including in rebuttal. I
       mean, if the government is basically telling the jury, the buck stops with the top
       guys, the fish rocks from the head down, that invites these kind of – whether by
       those words or less colorful ones, that invites these kind of civil law . . .
       responsibility concepts. So I think how the government argues it relates to the
       need for it. So I would hope and expect the government’s not going to say . . .
       don’t let the senior people off. It’s not a question of whether they’re senior in the
       company. It’s a question of whether they joined the conspiracy.




                                                  2
         Case 1:16-cr-10343-ADB Document 859 Filed 06/06/19 Page 3 of 18



4/3/19 Tr. 98:22–99:8 (emphasis added). The Government objected, “Clearly we’ve instructed

now the jury for about 60 pages on what the government’s burden is.” 4/3/19 Tr. 99:9-10.

        In its rebuttal closing argument, after Defendants had no further opportunities to address

the jury, the very same prosecutor argued precisely what Defendants feared, stating “[R]egarding

Mr. Gurry, who was running the IRC, who is responsible for the IRC, that’s his job. As a

corporate officer, he bears the responsibility.” 4/5/19 Tr. 174:12-14 (emphasis added). 2

Defense counsel objected immediately to this statement, but the Government went on to say,

“[Y]et Mr. Gurry wants to sit there and tell you, ‘I had no idea.’ It’s preposterous.” 4/5/19 Tr.

174:16-22. The Government additionally made the improper argument in rebuttal that, “It is

though, if I took a gun and fired it into the audience, which I’m not going to do, I don’t intend to

shoot any particular individual, but I know somebody’s going to get hit. And when defendants

arm these doctors with all these bribes and all these incentives, they were creating a loaded gun.”

4/5/19 Tr. 169:23–170:4. 3 Immediately after the Government’s rebuttal, the Court gave two

additional instructions:

        The first one is, the corporation, Insys, is not on trial here. The individuals are on
        trial and your verdict must turn on your assessment of the culpability of them as
        individuals and not as corporate officers. That’s number one.

        Number two, I want you to remember, throughout, that if you’re unclear on the
        law, if you’re not sure what the law is, based upon what you heard in closing
        arguments and what you heard me say, it’s what I say that controls; and if you
        have any questions about it, you can have the written instructions back there and
        you can look it up and remind yourself of what I said, but I am the giver of the
        law here.

2
  Nor was this statement the Government’s only suggestion that Mr. Gurry should be convicted for the wrongdoing
of others. The Government argued, “there was a massive insurance fraud here, happened every day, day in and day
out . . . but [Defendants] want to sit here and say to you that these men and women who ran this company, who were
the managers, had no idea what was going on . . . it’s just a preposterous concept that the people running this
company are oblivious to what’s happening within it.” 4/5/19 Tr. 161:16–162:1; see also 4/5/19 Tr. 162:14-18
(“And yet these defendants want to sit here and say, “We had no idea.” Are they really that bad at their jobs that
they were totally clueless as to what was going on in this company? I suggest not.”).
3
  The Court overruled an objection from Defense counsel that the “argument on the increased risk is confusing your
instruction on intent. Those are two different things.” 4/5/19 Tr. 172:21-24.


                                                        3
          Case 1:16-cr-10343-ADB Document 859 Filed 06/06/19 Page 4 of 18



4/5/19 Tr. 185:19–186:5. Counsel for Mr. Gurry continued to object, both that the Government

was improperly invoking “civil law concept[s],” and that the rebuttal was obviously prepared in

advance, as evidenced by the Government’s use of prepared slides. 4/5/19 Tr. 186:9-16.

Counsel for Dr. Kapoor likewise objected, noting the Government was arguing Defendants

“should have known” by virtue of their position in the company and “was constantly invoking

civil concepts to try to argue criminal law. It was totally inappropriate.” 4/5/19 Tr. 186:21–12.

Defendants requested a stronger curative instruction. 4/5/19 Tr. 187:3-4. The Court did give a

further instruction, reminding the jury that what lawyers argue is not evidence and that the

standard is proof beyond a reasonable doubt, but did not at that time squarely address the

Government’s improper comment that the jury should convict Mr. Gurry because he was

purportedly a corporate officer. See 4/5/19 Tr. 188:4-18. The Court then instructed the jury on

how to conduct its deliberations and discharged the jurors for the weekend.

         Over the weekend, Defendants moved for a curative instruction or mistrial based on the

Government’s improper rebuttal. See Docket No. 819. The Court agreed to give a modified

version of the proposed instructions but did not agree to have the instruction sent back to the jury

in writing with the other instructions. 4 In relevant part, the Court told the jury:

         At least some of the defendants were at relevant times corporate officers or
         managers with responsibility for their departments and/or subordinates. The fact
         that a defendant had an executive or managerial position at Insys is not alone
         enough to convict the defendant of the RICO conspiracy charges in the
         indictment.

         A healthcare company executive’s or manager’s failure to correct or prevent
         misconduct at the company does not alone constitute a violation of the RICO
         statute. In other words, even if you think that a defendant should have known
         about certain conduct, should have done more to correct or prevent such conduct
         or should be responsible for the conduct of company employees, you cannot
         convict the defendant on that basis.

4
  After defense counsel requested that “whatever you ultimately decide you plan to read to the jury . . . go back with
the rest of the instructions,” the Government objected and the Court denied the request. 4/8/19 Tr. 17:20–18:13.


                                                          4
        Case 1:16-cr-10343-ADB Document 859 Filed 06/06/19 Page 5 of 18



       ...

       Finally, you should not interpret anything that was said in this case as a comment
       on the fact that defendants chose not to testify. As I’ve already instructed you,
       defendants have an absolute constitutional right not to testify. And you cannot
       draw any inference from the fact that they exercised their rights. You cannot
       consider or discuss defendants’ choices not to testify during your deliberations.

4/8/19 Tr. 20:5–21:10, 21:18-25. Before the Court read its instructions, counsel for Defendants

objected that the “is not alone enough” language was misleading, and that “not a proper basis” or

“not a sufficient basis” would be more accurate. 4/8/19 Tr. 16:5-6, 17-18.

       The jury returned a guilty verdict against all defendants on May 2, 2019, finding Mr.

Gurry culpable for only the mail fraud and wire fraud predicates.

                                           ARGUMENT

       The Court has “broad discretion” to grant a new trial under Rule 33. See United States v.

Sampson, No. 01-10384-LTS, 2017 WL 3495703, at *3 (D. Mass. Aug. 15, 2017). The Court’s

power to grant a new trial is “greater than its power to grant a motion for acquittal.” See United

States v. Schneider, 157 F. Supp. 2d 1044, 1055 (N.D. Iowa 2001) (quoting United States v.

Ruiz, 105 F.3d 1492, 1501 (1st Cir. 1997)). In evaluating the weight of the evidence on a motion

for a new trial, the Court must consider the evidence favorable to the Government “as well as the

defendants’ contrary view of the events in question.” See United States v. Ayala-Garcia, 574

F.3d 5, 7 (1st Cir. 2009). Unlike a motion for acquittal under Rule 29, the Court “may, and

indeed must, consider its own evaluation of the credibility of the evidence” (and may reconsider

evidentiary rulings made during trial) and a new trial may be warranted if the Court “disagrees

with the jury’s judgment.” Sampson, 2017 WL 3495703, at *3. The Court should exercise its

discretion to grant Mr. Gurry a new trial to prevent a miscarriage of justice in light of the

Government’s patently improper rebuttal closing, among other errors, and the weak nature of the

evidence against him.


                                                  5
        Case 1:16-cr-10343-ADB Document 859 Filed 06/06/19 Page 6 of 18



I.     Mr. Gurry Did Not Have a Fair Trial

       A.      The Government’s Statement that Mr. Gurry “Bears Responsibility” as a
               “Corporate Officer” Egregiously Misstated Both the Law and the Facts

       For all the reasons stated in Defendants’ Joint Motion, the Government’s rebuttal closing

was improper on both the law and the facts. The statement that “Mr. Gurry. . . [a]s a corporate

officer, he bears the responsibility,” 4/5/19 Tr. 174:12-14, was squarely directed at Mr. Gurry,

and unfairly prejudiced the jury against him.

       The Government’s remark was an incorrect statement of both law and fact, and was

contrary to the Court’s instructions. There are circumstances in which a corporate officer may be

held responsibility for the wrongdoing of the company, see United States v. Park, 421 U.S. 658

(1975), but this case is not one of those circumstances. As the Court instructed the jury, the

Government had the burden of proving beyond a reasonable doubt the Mr. Gurry joined the

RICO conspiracy “with the specific intent that he, she or other members of the conspiracy would

commit conduct that constitutes a pattern of racketeering activity.” 4/4/19 Tr. 41:18-22.

       Likewise, the Government’s contention that Mr. Gurry was a “corporate officer” lacked

any a basis in the evidence at trial. Mr. Gurry was never an officer of Insys Therapeutics. The

Sixth Amendment guarantees Mr. Gurry a verdict based solely on the evidence at trial, and it was

misconduct for the Government to claim Mr. Gurry “bears the responsibility” on the basis of a

false assertion that was not in evidence. See United States v. Ofray-Campos, 534 F.3d 1, 18 (1st

Cir. 2008) (“The Sixth Amendment requires that the jury’s verdict must be based solely upon the

evidence developed at trial.”). The Government’s statement elevated Mr. Gurry’s position in the

company in the eyes of the jury. The Government then compounded its error by asking the jury

to convict Mr. Gurry on the basis of his (fictional) position. In doing so, the Government

violated Mr. Gurry’s Sixth Amendment rights.



                                                 6
          Case 1:16-cr-10343-ADB Document 859 Filed 06/06/19 Page 7 of 18



         The Government will no doubt deny that it meant what it said in rebuttal, as it claimed

after the Defendants filed their mistrial motion. See 4/8/19 Tr. 4:13–5:10. The Court should

reject that argument out of hand. The issue is not what the Government intended, but rather what

the jury would have reasonably understood. See United States v. Hardy, 37 F.3d 753, 757 (1st

Cir. 1994).

         B.       The Government Improperly Referenced Mr. Gurry’s Failure to Testify and
                  Attempted to Shift the Burden of Proof

         The Government’s rebuttal was peppered with repeated references to Defendants’ failure

to testify. Any reference by the Government to a Defendants’ exercise of his or her Fifth

Amendment rights is manifestly improper. In one such instance, the Government expressly

named Mr. Gurry, stating “yet Mr. Gurry wants to sit there and tell you, ‘I had no idea.’” 4/5/19

Tr. 174:20-21. And the Government further referenced the Defendants jointly, or their counsel, a

number of times, alluding to Defendants’ failure to testify. 5 The jury would have understood

repeated references to Defendants “sitting there” and “telling you” as referencing the

Defendants’ failure to testify. Just as prejudicial, the jury would have understood these

comments to imply that Defendants had a burden to prove the Government wrong, contrary to

the Court’s instructions.

         C.       The Government Improperly Inflamed the Jury and Magnified the Impact of
                  Emotional Patient Testimony that was Admitted in Error

         As detailed in Defendants’ Joint Motion, the Government repeatedly inflamed the jury’s

natural sympathy for patient witnesses, and improperly asked the jury to convict Defendants on

the grounds that harm to patients was foreseeable. In addition to the Government’s improper gun


5
 See 4/5/19 Tr. 161:19-22 (they “want to sit here and say to you . . . that these men and women who ran this
company, who were managers, had no idea what was going on”); 4/5/19 Tr. 168:23-25 (“they can’t sit here and tell
you, now, that they didn’t intend for that to happen”); 4/5/19 Tr. “173:7-9 (“For [Dr. Kapoor] to sit there, for Ms.
Wilkinson to suggest that he has no clue what was going on, it’s preposterous”); 4/5/19 Tr. 185:4-5 (“Mr. Tyrrell
was basically standing up there testifying on behalf of his client.”).


                                                         7
          Case 1:16-cr-10343-ADB Document 859 Filed 06/06/19 Page 8 of 18



analogy in its rebuttal closing, the Government began its initial closing argument telling the jury

that Subsys is “70 to 100 times more potent than morphine. 20 to 25 times more powerful than

heroin. The label in this case, the label for Subsys, repeatedly warns of the dangers of the drug,

the risks associated with the drug.” 4/4/19 Tr. 65:10-13. The Government went on to argue that

Defendants transferred their financial risks to patients, “Profits over patients.” 4/4/19 Tr. 66:7-

9. The Government returned to its theme that Subsys is a dangerous drug over and over again in

its initial and rebuttal closings. 6 At one point, the Government characterized Subsys as “the

most dangerous prescription drug that there exists in the country.” 4/5/19 Tr. 168:7-8.

         Although the Government insisted at the end of its closing argument that the “patients

that testified here were not called to inflame you. They were not called to exploit emotion,”

4/4/19 Tr. 117:1-2, that is precisely what the Government intended. 7 The Government

repeatedly invoked the most inflammatory aspects of patient testimony, which was admitted only

for a very limited purpose, to exploit the emotions of the jury. See United States v. Carpenter,

405 F. Supp. 2d 85, 102 (D. Mass. 2005) (granting defendant new trial where prosecutor’s

closing theme went beyond the limited purpose for which certain evidence was admitted).

         D.       The “Jess Strategy” Email Was Admitted in Error

         During the testimony of Elizabeth Gurrieri, the Government introduced an email Mr.

Gurry wrote to himself, with the subject line, “Training on btcp vs btp …Jess strategy.” See Ex.

334. The email had no content other than a footer noting it was sent from an iPhone. Counsel


6
  See 4/4/19 Tr. 71:21-22 (noting Subsys is “just like those other drugs, incredibly dangerous, but it’s faster”);
4/4/19 Tr. 77:4-5 (referring to active ingredient in Subsys as “the most potent opioid in the United States”); 4/4/19
Tr. 85:7-8 (“it’s the most potent opioid on the market”); 4/4/19 Tr. 114:12-19 (“And they made millions. And by
doing all of that, they created risk for others. . . . [doctors] wrote prescriptions for the most powerful opioid on the
market.”).
7
  See also 4/4/19 Tr. 115:24–116:25 (There were patients at the other end of this scheme. . . . Some of them were
broken when they went to the defendant[s’] doctors, and some of them were broken because they went to the
defendant[s’] doctors. But regardless of when they were broken, every single one of those patient you saw was
exploited. . . . These patients were used. . . . Their pain was exploited.”).


                                                            8
         Case 1:16-cr-10343-ADB Document 859 Filed 06/06/19 Page 9 of 18



for Mr. Gurry objected that the email is not relevant because it was just a “draft email with a

subject line and nothing else” that was at best ambiguous, and that no witness could explain. See

2/22/19 Tr. 249:22–250:2. The Government claimed the email was “arguably” a reminder to Mr.

Gurry to train employees on the “spiel,” a characterization defense counsel disputed. See

2/22/19 Tr. 250:13, 18-19. The Court acknowledged the relevance of the email was “close,” but

admitted the email because the “bar of relevance is low.” 2/22/19 Tr. 250:20-21. Predictably,

Ms. Gurrieri acknowledged she was not on the email and never saw it prior to preparing for trial.

See 2/22/19 Tr. 251:3-8.

       The Court should reconsider its decision to admit the “Jess’ strategy” email, for two

reasons. See Sampson, 2017 WL 3495703, at *4 (noting Court may reconsider evidentiary

rulings in context of Rule 33 motion). First, the email is not relevant because it is not probative

of any of the issues at trial. There was never any testimony explaining the email, which is

susceptible to multiple interpretations. The most natural reading is that Mr. Gurry was making a

note to himself that IRC employees needed training on the difference between breakthrough

cancer pain and breakthrough pain. Jessica Chavez, an IRC employee had come up with a

technically correct, but arguably misleading “spiel,” and Mr. Gurry realized additional training

was necessary to avoid misleading insurers. Liz Gurrieri acknowledged that IRC employees

were trained on the difference. See 2/26/19 Tr. 181:17-22. The Government reads Exhibit 334

differently, as an endorsement of the spiel. This ambiguous email did not make it more or less

likely that Mr. Gurry did or did not approve of false statements by IRC employees, and was

therefore not probative of any issue at trial.

       Second, the relevance of this email, if any, was marginal, and any probative value was

substantially outweighed by a danger of unfair prejudice, confusion of the issues, and misleading




                                                 9
        Case 1:16-cr-10343-ADB Document 859 Filed 06/06/19 Page 10 of 18



the jury. Fed. R. Evid. 403. The overly prejudicial nature of this email became clear when the

Government singled it out in rebuttal as the document that purportedly corroborated Liz

Gurrieri’s testimony, although Ms. Gurrieri herself acknowledged she was not on it and did not

receive it at the time. See 2/22/19 Tr. 251:3-8; 4/5/19 Tr. 181:12-22. Additionally, any minimal

probative value of the email was substantially outweighed by the risk of confusion of the issues

and misleading the jury because it was unclear whether the email demonstrated Mr. Gurry

approved or disapproved of Jessica Chavez’s breakthrough pain strategy.

II.    The Government’s Misconduct Likely Influenced the Jury’s Verdict Against Mr.
       Gurry

       To determine whether a new trial is warranted in light of the Government’s improper

rebuttal the Court looks to the strength of the evidence, whether the prosecutor’s comment was

isolated or deliberate, and any curative instructions. See Sampson, 2017 WL 3495703, at *16.

A single improper remark by a prosecutor may be sufficiently egregious to warrant a new trial,

particularly if that remark is made in the context of a closing rebuttal, when the Government gets

the last word and a defendant is powerless to respond. See Schneider, 157 F. Supp. 2d at 1063;

United States v. Taylor, 54 F.3d 967, 977 (1st Cir. 1995). The Government’s misconduct here

was not harmless.

       A.      The Weight of the Evidence Against Mr. Gurry Was Not Strong

       The Government’s case against Mr. Gurry consisted almost entirely of the testimony of

one cooperating witness, whose testimony was contradicted by documents and other witnesses

on several key points. A defendant is entitled to a new trial on the grounds that the verdict is

contrary to the weight of the evidence where, after weighing the evidence and credibility of the

witnesses, the Court determines “a miscarriage of justice may have occurred.” See Schneider,




                                                 10
        Case 1:16-cr-10343-ADB Document 859 Filed 06/06/19 Page 11 of 18



157 F. Supp. 2d at 1055. The weak state of the evidence against Mr. Gurry is, on its own, a

sufficient basis to grant him a new trial under Rule 33.

       The weight of the evidence against Mr. Gurry also warrants a new trial because the

Government’s improper comments in closing arguments were not harmless. It is firmly

established that evidence sufficient to convict a defendant may nevertheless be insufficient to

overcome prosecutorial misconduct. See Ofray-Campos, 534 F.3d at 27, 29-30. Even if the

Court believes the jury could have found Mr. Gurry’s guilt beyond a reasonable doubt, the Court

may nevertheless grant a new trial in light of the Government’s improper rebuttal where “a

contrary conclusion also would have been rationally possible on the evidence.” See Carpenter,

405 F. Supp. 2d at 103 (denying motion for acquittal but granting new trial due to Government’s

improper closing); see also Ayala-Garcia, 574 F.3d at 7 (Court may consider evidence favorable

to the Government “as well as the defendants’ contrary view of the events in question”);

Sampson, 2017 WL 3495703, at *3 (Court “may, and indeed must, consider its own evaluation

of the credibility of the evidence” and a new trial may be warranted if the Court “disagrees with

the jury’s judgment”). The evidence in this case “was not so strong that it can confidently be

said” that the Government’s improper closing and other errors at trial “had no illegitimate effect

on the jury’s assessment of the evidence.” See Carpenter, 405 F. Supp. 2d at 103.

       The Government’s case against Mr. Gurry turned on the testimony of one cooperating

witness, Elizabeth Gurrieri. See Ayala-Garcia, 574 F.3d at 21 (noting improper closing can

influence jury’s credibility assessment in case where witnesses credibility is “central”). Mr.

Gurry was convicted only for his role with respect to the IRC, and the jury did not convict him

on the honest services or Controlled Substances Act predicates. Prior authorization specialists

testified that it was Liz Gurrieri, or people who reported directly to Liz Gurrieri, who instructed




                                                 11
         Case 1:16-cr-10343-ADB Document 859 Filed 06/06/19 Page 12 of 18



them to lie to insurance companies, both before and after May 2014, when Mr. Gurry was no

longer responsible for the IRC. See 2/8/19 Tr. 93:25–94:10, 95:25–96:7, 109:5-13, 115:15-24,

116:2-9, 128:7-21; 3/26/19 Tr. 32:9-11, 36:9-20. Ms. Gurrieri, in turn, claimed she was acting

on Mr. Gurry’s instructions. However, the jury had only Ms. Gurrieri’s word, and she could not

identify a single document in which Mr. Gurry told her to lie, despite numerous meetings with

prosecutors since she began cooperating in 2016. 8 See 2/26/19 Tr. 211:24-25.

         The IRC was “Her-Story” right up until the moment Ms. Gurrieri feared jail time. See

2/26/19 Tr. 135:22-24, 153:12-14, 154:11-20; Ex. 357. Courts are especially skeptical of

cooperator testimony, and for good reason. Cooperators are incentivized to implicate others to

save themselves, as Ms. Gurrieri did here. Courts can, and should, discount the weight of

cooperator testimony in considering whether to grant a new trial under Rule 33. See, e.g., Ofray-

Campos, 534 F.3d at 27, 30 (granting new trial to two defendants where evidence “relied

exclusively” on “uncorroborated” cooperator testimony); see also United States v. Cruz-Padilla,

227 F.3d 1064, 1069 (8th Cir. 2000) (granting new trial where Government case, based on

cooperator testimony, “though considerable, was hardly overwhelming”).

         Ms. Gurrieri had ample motivation to lie to both the Government, and the jury, to secure

a lesser sentence. See 2/26/19 Tr. 201:11-15 (admitting that cooperating was her best way to

avoid a long prison sentence). And Ms. Gurrieri did lie, repeatedly, concerning details both large

and small. Her testimony is directly contradicted by the testimony of other witnesses, both

cooperating and not, and by documents.

         In one egregious example, Ms. Gurrieri claimed Mr. Gurry kept an office at the IRC

location on Frye Road, which was located in a separate building from corporate headquarters,

8
  It is telling that the Government relied on the “Jess strategy” email to corroborate Mr. Gurrieri’s testimony in its
rebuttal argument. See 4/5/19 Tr. 181:12-22. No testifying witness could explain what was in Mr. Gurry’s mind
when he emailed himself this note, which is subject to conflicting interpretations, as discussed above.


                                                           12
        Case 1:16-cr-10343-ADB Document 859 Filed 06/06/19 Page 13 of 18



until June 2013. See 2/22/19 Tr. 179:16–180:11. She also claimed Mr. Gurry’s office was close

to where Jessica Chavez, the original creator of the “spiel,” sat in the Frye Road building, and

that Mr. Gurry could have heard Ms. Chavez’s calls with insurance companies. See 2/22/19 Tr.

233:19–234:4, 235:7–236:2. These were lies. Mr. Gurry never had an office on Frye Road. Ms.

Gurrieri’s testimony on this point was directly contradicted by two witnesses. Maury Rice, who

was responsible for IT and set up the office space on Frye Road, testified unequivocally that Mr.

Gurry never had an office on Frye Road. 9 See 1/30/19 Tr. 58:13-21. Prior authorization

specialist Kim Fordham confirmed that Mr. Gurry’s office was located in the headquarters

building and she only saw Mr. Gurry in the IRC on Frye Road “three to four times, if that.” See

2/8/19 Tr. 99:6-11.

        Ms. Gurrieri also lied when she testified that her office door, which she claimed was

across the hall from Mr. Gurry, was usually open in 2013. See 2/22/19 Tr. 183:11-25; 2/26/19

Tr. 174:11-13. In fact, Ms. Gurrieri received a bad review that cited her failure to keep her office

door open, and in response to that review she said in mid-2014 that she “now” kept her office

door open unless she was on a conference call. See 2/26/19 Tr. 175:17-25.

        These are not minor lies. Ms. Gurrieri needed to convince both the Government and the

jury that Mr. Gurry was physically present in the IRC and would have overheard her phone calls

with insurance companies. Otherwise, Ms. Gurrieri had no way to show Mr. Gurry knew or

approved of her lies to insurance companies, and Ms. Gurrieri would have no information to

trade in exchange for cooperation credit. That Ms. Gurrieri lied to the jury is no surprise. She

admitted to instructing IRC employees to lie for years, both during and after Mr. Gurry’s tenure

in the IRC. See 2/26/19 Tr. 180:25–181:2. As Mr. Gurry’s replacement Chris Homrich warned,


9
 The Government has never accused Mr. Rice, who served as Insys’ document custodian, of any wrongdoing, and
he had no motivation to lie to the jury.


                                                     13
         Case 1:16-cr-10343-ADB Document 859 Filed 06/06/19 Page 14 of 18



there were “ongoing issues of accountability and lack of trust” with Liz Gurrieri, who “tells you

what you want to hear.” See 2/26/19 Tr. 120:7-12.

         Ms. Gurrieri’s testimony was simply not credible on a number of additional critical

points. For example, she testified that Mike Gurry told her to lie to insurance companies very

early on in her employment, during the IRC pilot program, although they barely knew each

other. See 2/22/19 Tr. 131:2-3, 133:16-21, 154:11-15, 155:16-20, 156:21–157:20, 159:18–

160:8. It is implausible that Mike Gurry, who one witness agreed was a “stiff,” 10 see 3/26/19

Tr. 226:19-20, would instruct a near stranger to commit insurance fraud. It is especially unlikely

that he did so during the pilot program, which took place from November 2012 through January

2013. Mr. Gurry was secretly recorded telling another Insys employee not to defraud insurance

companies in October 2012, the same month Ms. Gurrieri was hired. See 2/22/19 Tr. 131:2-3.

On the recording, a putative whistleblower asked Mr. Gurry about whether there was “anything

that we can do” to help a Medicare patient whose Subsys prescription had been approved with a

$60 copay. Mr. Gurry responded, correctly and without hesitation, “No. No, we can’t assist a

Medicare patient in any way shape or form.” See Ex. 6875. Nor is it plausible that Mr. Gurry

was the reason Ms. Gurrieri lied when she continued to lie to insurance companies long after

Mike Gurry was replaced, as Ms. Gurrieri readily admits she did. See 2/26/19 Tr. 180:22–181:2;

3/1/19 Tr. 83:12-14.

         Ms. Gurrieri’s lies about Mike Gurry became increasingly ridiculous as she strained to

implicate him in her crimes. In an effort to explain away the fact that Mike Gurry hired a quality

control employee responsible for monitoring IRC calls, Ms. Gurrieri came up with the incredible

story that quality control meant “[t]o ensure that [prior authorization specialists] were misleading


10
  See also 2/6/19 Tr. 127:21-25 (agreeing that Mr. Gurry is a pretty quiet kind of guy” and “wasn’t a partyer”);
2/21/19 Tr. 90:5-7 (describing Mr. Gurry as “disciplined”).


                                                         14
       Case 1:16-cr-10343-ADB Document 859 Filed 06/06/19 Page 15 of 18



the insurers in the way they were advised to.” See 2/26/19 Tr. 65:3-17, 66:17–67:6, 67:14-19.

In other words, Mr. Gurrieri claimed Mike Gurry wanted quality assurance to ensure IRC

employees were lying, not to ensure they were telling the truth. See 2/28/19 Tr. 76:4-13

(Question: “So you wanted to create a record of the crimes you were committing and the crimes

you were instructing other people to commit?” Answer: “Correct.”); see also 2/28/19 Tr. 89:7-

9. Ms. Gurrieri also made up a story to explain why she deleted documents containing the spiel,

or in the words of her correspondent, “OMG DELETE.” See 2/26/19 Tr. 123:5-19. Despite the

all caps and rush to destroy documents, Ms. Gurrieri claimed it was simply a matter of record

keeping because that version of the spiel was “no long applicable.” See 2/26/19 Tr. 123:20-23.

Ms. Gurrieri’s stories simply make no sense.

       The evidence against Mr. Gurry, turning as it did on the testimony of an uncorroborated

cooperating witness, was “not so strong” that the Court can be confident that the jury’s

conclusion was not affected by the Government’s rebuttal, and a “contrary conclusion” was

“rationally possible on the evidence.” See Carpenter, 405 F. Supp. 2d at 103.

       B.      The Government’s Misconduct Was Neither Isolated Nor Accidental

       The Government’s numerous improper statements were not isolated. References to

patient harm was woven throughout the structure of both closing arguments. The closing

rebuttal was especially objectionable, with at least two egregious instances of misconduct: the

gun argument and the assertion that Mr. Gurry was responsible as a corporate officer. Those

comments further magnified patient testimony that should have been excluded, and the “Jess’s

strategy” email which was admitted in error.

       Nor was the Government’s closing rebuttal, delivered by one of the most experienced

prosecutors in this district, accidental. Counsel for Mr. Gurry immediately objected that the

rebuttal was improper because it was clearly scripted, complete with a prepared powerpoint


                                                15
         Case 1:16-cr-10343-ADB Document 859 Filed 06/06/19 Page 16 of 18



presentation. And the Government was well aware that the Court had rejected Defendants’

proposed jury instruction on Defendants’ roles in the company just two days prior.

         C.       Curative Instructions Did Not Remove the Taint of the Government’s
                  Misconduct

         Defendants immediately objected that the Court’s original jury instruction was

inadequate and moved for a mistrial over the weekend. Among other issues, the initial

instructions did not explicitly address the civil law standard the Government attempted to import

into the case against Mr. Gurry, and did not inform the jury that Mr. Gurry was not a corporate

officer. The Government itself candidly acknowledged that the initial curative instructions were

insufficient on some points. See 4/8/19 Tr. 6:11-17.

         Nor were the Court’s second round of curative instructions sufficient to overcome the

prejudice inherent in the Government’s closing rebuttal. The impact of the second round of

curative instructions was diluted because those instructions were not delivered until Monday

morning, after the jury had the Government’s words ringing in its ears over the weekend. See

Schneider, 157 F. Supp. 2d at 1067 (granting new trial where curative instruction issued “nearly

two days” after the improper comment). The Court’s refusal to provide the jury with a written

copy of the curative instruction further reduced its effectiveness. 11 The Court’s second round of

curative instructions also did not go far enough, for several reasons. First, the Court declined to

give a specific instruction directed at the Government’s gun analogy, despite repeated objections

from the Defendants. See Docket No. 819; 4/8/19 Tr. 17:9-19. Second, the Court instructed the

jury that Defendants’ positions as corporate officers or managers were “not alone enough” to

convict them, 4/8/19 Tr. 20:8-9, 13, over Defendants’ objections, 4/8/19 Tr. 16:5-6, 17-18, when


11
  The curative instruction was a modified version of the Executive or Managerial Role instruction Defendants
originally requested, which the Court declined to include in the final jury charge because Park liability was not
supposed to be at issue in this case.


                                                          16
       Case 1:16-cr-10343-ADB Document 859 Filed 06/06/19 Page 17 of 18



in fact Mr. Gurry’s role as a corporate manager is not relevant to whether he purposefully

intended that IRC employees would lie to insurance companies. Third, the Court declined to

give stronger instructions requested by Defendants, including a reprimand that the “government

should have never made this argument to you, and you must disregard it in your deliberations. . .

.Such considerations have no place in this case.” Docket No. 819 at 13.

                                        CONCLUSION

       For the foregoing reasons, and for the reasons stated in Defendants’ Renewed Joint

Motion for Judgment of Acquittal and Joint Motion for a New Trial, the Court should vacate

Defendant Mike Gurry’s conviction and remand for a new trial.



                                                    MICHAEL GURRY,
                                                    By his attorneys,



                                                    /s/ Tracy A. Miner
                                                    Tracy A. Miner, BBO No. 547137
                                                    Megan A. Siddall, BBO No. 568979
                                                    Miner Orkand Siddall LLP
                                                    470 Atlantic Ave, Floor 4
                                                    Boston, MA 02110
                                                    Telephone: (617) 263-8421
                                                    Fax: (617) 273-8004
                                                    Email: msiddall@mosllp.com
                                                    Email: tminer@mosllp.com

Dated: June 6, 2019




                                               17
       Case 1:16-cr-10343-ADB Document 859 Filed 06/06/19 Page 18 of 18



                               CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document was served by ECF on counsel for all parties
on June 6, 2019.



                                                   /s/ Megan A. Siddall
                                                   Megan A. Siddall




                                              18
